MEMORANDUM **
Mikail Khashan appeals pro se from the district court’s order dismissing, for failure to prosecute, his action alleging 20 defendants engaged in unlawful debt collection and information reporting practices in violation of federal and state law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, AlTorki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996), and we affirm.
The district court did not abuse its discretion in dismissing Khashan’s action because it is undisputed that Khashan failed to comply with federal and local rules, and the district court’s “Notice of Pre-trial Conference Order,” which warned him that failure to comply could result in dismissal. See Fed.R.Civ.P. 16 (providing for pretrial conferences); Fed.R.Civ.P. 26(a)(1) (requiring initial disclosures); Henderson v. Duncan, 779 F.2d 1421, 1423-25 (9th Cir. 1986) (holding dismissal for failure to submit pre-trial order not abuse of discretion).
We do not reach the district court’s May 12, 2003 order dismissing the majority of the claims against Providian because it was not an appealable order, see Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981), and we do not review interlocutory orders *150in an appeal from dismissal for failure to prosecute, see Alr-Torki 78 F.3d at 1386.
Khashan’s remaining contentions lack merit.
No. 03-55857 DISMISSED.
No. 03-57144 AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.